Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2008

Sugihjanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3268




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sugihjanto v. Atty Gen USA" (2008). 2008 Decisions. Paper 652.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/652


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                               Nos. 07-3268 & 07-4271
                                 ________________

                               SATYA SUGIHJANTO,
                                        Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                    Respondent


                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                               (BIA No. A96-257-949 )
                      Immigration Judge: Honorable Miriam Mills
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  August 13, 2008

      Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                               (Filed: August 14, 2008 )
                                ___________________

                              OPINION OF THE COURT
                               ___________________

PER CURIAM

      Satya Sugihjanto, an Indonesian native and citizen, petitions for review of two

final orders of the Board of Immigration Appeals (“BIA”) concerning the denial of
Sugihjanto’s application for withholding of removal and relief under the Convention

Against Torture (“CAT”). Before the Immigration Judge (“IJ”), Sugihjanto testified to

several incidents of alleged persecution based on his Chinese heritage and his practice of

Catholicism. The IJ found that Sugihjanto was ineligible for withholding of removal

because the incidents he testified to did not constitute past persecution and because he

failed to establish that he had a well-founded fear of future persecution. The IJ also

found that Sugihjanto did not meet his burden of proof under the CAT. The BIA affirmed

without opinion and dismissed the appeal. Sugijanto filed a motion for reconsideration

which the BIA denied. Sugijanto timely filed petitions for review from both the original

dismissal and the motion for reconsideration. The two petitions have been consolidated

on appeal. See 8 U.S.C. § 1252(b)(6).

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Where the BIA substantially

adopts the findings of the IJ, we review the decisions of both the IJ and the BIA. He

Chun Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We review the IJ and BIA’s

findings under the substantial evidence standard. Yu v. Att’y Gen., 513 F.3d 346 (3d Cir.

2008). We review the denial of reconsideration for abuse of discretion. Borges v.

Gonzales, 402 F.3d 398, 404 (3d Cir. 2005).

       To obtain withholding of removal, Sugihjanto bore the burden of establishing that

his life or freedom would be threatened in Indonesia on account of his race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C.



                                              2
§ 1231(b)(3)(A); Romanishyn v. Attorney General, 455 F.3d 175, 178 n.1 (3d Cir. 2006).

Sugihjanto argues that he provided sufficient evidence of past persecution which, in

addition to evidence of a pattern of persecution of Christians and ethnic Chinese in

Indonesia, demonstrated that he would more likely than not be persecuted if he returned

to Indonesia. As evidence of past persecution, Sugihjanto testified to seeing his siblings

attacked when he was seven years old. As another example, Sugihjanto testified that he

was robbed when he was thirteen years old and the perpetrators were not apprehended

because he was Chinese. Finally, he testified that he was in an accident with a native

Indonesian when he was seventeen. Sugihjanto claimed that after the accident, a crowd

surrounded the scene of the accident and accosted him. Finally, Sugihjanto alleged that

he was targeted and harassed by Indonesian Muslims several times during his childhood

and that his family, many of whom still reside in Indonesia, continue to “experience

mental pressures” because they live surrounded by native Indonesians.

        We have endorsed the definition of persecution as “threats to life, confinement,

torture, and economic restrictions so severe that they constitute a threat to life or

freedom.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993). Although Sugihjanto

encountered some unfortunate incidents in his youth, those incidents were not of the

severity necessary to constitute persecution. See Lie v. Ashcroft, 396 F.3d 530, 536 (3d

Cir. 2005) (noting that random acts of robbery and assault resulting in minor injuries

cannot be characterized as acts of persecution). Nor did Sugihjanto show that these



                                               3
incidents were the result of governmental action or the government’s inability to control

its population. See id. at 537. Thus, we do not find that the evidence presented by

Sugihjanto is “so compelling that no reasonable fact finder could fail to find the requisite

fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       The IJ’s conclusion that Sugihjanto failed to prove a well-founded fear of future

persecution is also supported by substantial evidence. See Gomez-Zuluaga v. Att’y Gen.,

527 F.3d 330, 345 (3d Cir. 2008) (discussing standard for finding future persecution). As

the IJ noted, Sugihjanto had family members who remained in Indonesia unharmed since

his departure. We have held that “when family members remain in petitioner’s native

country without meeting harm, and there is no individualized showing that petitioner

would be singled out for persecution, the reasonableness of a petitioner’s well-founded

fear of future persecution is diminished.” Lie, 396 F.3d at 537. Sugihjanto also

submitted multiple periodical articles, and the 2004 Country Report for Indonesia issued

by the State Department, to bolster his claim. While the report contains accounts of

anti-Chinese and anti-Christian sentiment in Indonesia, such racism and discrimination do

not appear to rise to the level of systematic and pervasive persecution. See Chen v.

Ashcroft, 381 F.3d 221, 233 (3d Cir. 2004).

       We agree with the Government that Sugihjanto’s CAT claim was not properly

raised before the BIA and, therefore, we lack jurisdiction to entertain the claim. See

Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003) (an alien is required to



                                              4
raise and exhaust his remedies as to each claim or ground of relief if he is to preserve the

right of judicial review of that claim). Even assuming, arguendo, that we have

jurisdiction to review the IJ’s CAT determination, Sugihjanto could not succeed on this

ground because he has not shown that it is more likely than not that he would be tortured

by the Indonesian government or that the government would acquiesce in any torture.

See 8 C.F.R. § 208.16(c)(2); Silva-Rengifo v. Att’y Gen., 473 F.3d 58, 65 (3d Cir. 2005).

       Finally, the BIA did not abuse its discretion in denying the motion for

reconsideration since Sugihjanto merely reiterated the same arguments he made in his

BIA brief. See 8 C.F.R. § 1003.2(b) (a motion to reconsider must specify errors of law or

fact in the BIA’s prior decision). Further, Sugihjanto’s argument that the BIA erred in

affirming the IJ’s decision without an opinion is clearly meritless. See Dia v. Ashcroft,

353 F.3d 228, 231 (3d Cir. 2003)(en banc)(upholding streamlining procedures

promulgated by the Attorney General).

       For the above-stated reasons, we will deny the petition for review.




                                              5